Title: To George Washington from Henry Laurens, 8 December 1777
From: Laurens, Henry
To: Washington, George

 

Sir
York [Pa.] 8th Decemr 1777

Since my last trouble of the 1st Inst. Your Excellency’s favor of that date reached me & was reported to Congress—I have at present only to transmit a Resolve of Congress of the 3d Inst. calculated for effecting the Exchange of the Baron de St Ouary now a prisoner with the Enemy in Philadelphia or to obtain for him treatment Suitable to his Rank in the french Army.
Congress have taken under consideration Genl Howe’s answer to Your Excellency’s Letter of the 14th & 23d Novemr & have determined it to be no means explicit & Satisfactory, to morrow ’tis probable a Resolve in consequence of this determination will be passed—My Duty in compliance with the Standing order of the House will not admit of detainning any longer the abovementioned Resolution I had entertained an expectation of more business for the employment of a Special Messenger otherwise Barry the bearer Should have been dispatched on Saturday.
We learn by a Letter from the Committee of the 6th Inst. that the Enemy’s main Army was in full view from our Camp & a general engagement Soon expected, I pray God to protect your Excellency & to grant you Success & Glory. I have the honour to be with utmost Respect & Esteem.
